DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims 
Claim(s) 1, 3-13 & 14-16 are pending.  Claim(s) 2 and 14 have been canceled. The previous rejection(s) under 35 U.S.C. 112(a), (b) and 103 have been withdrawn in light of applicant’s remarks filed 03/07/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Sheldon (US 2868940) in further view of Kamarchi (US 2018/0269037) in further view of Shipley (US 2013/0293989)
As Per Claim 1, Sim discloses a thermal increase system coupled to a cavity for containing a load [abstract; “…A radio frequency heating system having a radio frequency amplifier supplying power to a radio frequency heating chamber…”], the thermal increase system comprising: 
a radio frequency (RF) signal source [Fig. 1, #10] configured to supply an RF signal [Claim 20; “…a radio frequency amplifier configured to supply power to a radio frequency heating chamber…”]; 
a transmission path [refer to annotated Fig. 1, #A below] electrically coupled between the RF signal source [Fig. 1, #10] and one or more electrodes [Fig. 1, #14] that are positioned proximate to the cavity [Fig. 1, #12]; 

    PNG
    media_image1.png
    1079
    1450
    media_image1.png
    Greyscale

an impedance matching network [Fig. 1, #20] electrically coupled along the transmission path [refer to annotated Fig. 1, #A above], wherein the impedance matching network [Fig. 1, #A above] comprises a network of variable passive components [Fig. 1, #22 & #26]; 

 a controller [Fig. 1, #30]. 
Sims does not disclose the plurality of parameters includes a voltage, a current and a reflected-to-forward RF signal power; and 
a controller configured to determine a rate of change of the parameter based on the plurality of parameter measurements, by: 
determining a magnitude of a rate of change of the reflected-forward RF signal power ratio based on the plurality of parameter measurements;
 determine that the magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeds a third predefined threshold; 
determining a magnitude of a rate of change of the voltage based on the plurality of parameter measurements; and 
determining a magnitude of a rate of change of the current based on the plurality of parameter measurements;

modify operation of the thermal increase system in response to the determined magnitude of the rate of change of the voltage exceeding the first predefined threshold, the determined magnitude of the rate of change of the current exceeding a second predefined threshold, or the determined magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeding a third predefined threshold.
Sheldon, much like Sim, pertains to an invention for minimizing or preventing the formation of arcs between heating electrodes of high-frequency heating systems. [Col. 1, Lines 15-20] 
Sheldon discloses the plurality of parameters includes a voltage [Claim 7; “…a detector responsive to the rate of change of voltage between said heating electrodes for generating a control signal whenever said rate of change of electrode voltage due to the incipient formation of, or the presence of, an arc exceeds a predetermined value…”], a current and a reflected-to-forward RF signal power; and 
a controller configured to determine a rate of change of the parameter based on the plurality of parameter measurements [Claim 7; “…a detector responsive to the rate of change of voltage between said heating electrodes for generating a control signal whenever said rate of change of electrode voltage due to the incipient formation of, or the presence of, an arc exceeds a predetermined value…”; the reference clearly discloses that “a control signal” is created based on a rate of change of voltage, hence, there must be a controller present], by: 
determining a magnitude of a rate of change of the voltage based on the plurality of parameter measurements [Claim 7; “…a detector responsive to the rate of change of voltage between said heating the reference clearly discloses that a detector is present to generate a control signal based on a rate of change of voltage.],; and 
determine that the magnitude of the rate of change of the voltage exceeds a first predefined threshold  [Claim 7; “…a detector responsive to the rate of change of voltage between said heating electrodes for generating a control signal whenever said rate of change of electrode voltage due to the incipient formation of, or the presence of, an arc exceeds a predetermined value…”], that the magnitude of the rate of change of the current exceeds a second predefined threshold, or that the magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeds a third predefined threshold; and 
modify operation of the thermal increase system in response to the determined magnitude of the rate of change of the voltage exceeding the first predefined threshold [Claim 7; “…means responsive to said control signal for closing a discharge circuit including a part of said control circuit for production therein of a flow of current to render said tube non-conductive immediately to interrupt the flow of power to said heating electrodes….”], the determined magnitude of the rate of change of the current exceeding a second predefined threshold, or the determined magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeding a third predefined threshold. 
Sheldon discloses the benefits of the controller in that it aids in preventing damage to dielectric materials due to excessive arcing. [Col. 1, Lines 44-48]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the controller as taught by Sims in view of the controller as taught by Sheldon to further include the plurality of parameters includes a voltage, a controller configured to determine a rate of change of the parameter based on the plurality of parameter measurements, by, determining a magnitude of a rate of or the determined magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeding a third predefined threshold to prevent damage to dielectric materials due to excessive arcing. [Col. 1, Lines 44-48]
Sim and Sheldon does not disclose the plurality of parameters include a current and a reflected-to-forward signal power ratio; 
determine a magnitude of a rate of change of the current based on the plurality of parameter measurement; and 
determine a rate of change of the reflected-to-forward RF signal power ratio based on the plurality of parameter measurements.
Kamarehi, much like Sim, pertains to a microwave applicator. [abstract] 
Kamerehi discloses measuring a reflected-to-forward RF signal power [Fig. 2, #224]; and 
a controller configured to determine that the magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeds a third predefined threshold [Par. 53; “… A power detector 210 the reference clearly discloses that the controller controls a forward to reflected power ratio in a control loop. That is, the controller measures the forward to reflected power ratio at a first time, a second time, an nth time, as is the inherent functions of a controller, to ensure that the power does not exceed a certain limit (third threshold). That is, it is inherent that in the calculations of the change of power from a first, second and nth time, that part of said calculations is a rate of change of the power]
Kamerehi discloses the benefits of the controller in that it provides an effective means for controlling the frequency/electrical characteristics of the microwave. [Par. 6]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the microwave as taught by Sims in view of the controller as taught by Kamerechi to further include measuring a reflected-to-forward RF signal power, a controller configured to determine that the magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeds a third predefined threshold and modify operation of the thermal increase system in response to the determined magnitude of the rate of change of the voltage exceeding the first predefined threshold, the determined magnitude of the rate of change of the current exceeding a second predefined threshold, or the determined magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeding a third predefined threshold to provides an effective means for controlling the frequency/electrical characteristics of the microwave. [Par. 6] 
Neither Sims nor Kamerechi disclose wherein the plurality of parameters includes a current; 

Shupley, much like Sim, pertains to an arc fault detection apparatus. [abstract] 
Shipley discloses wherein the plurality of parameters includes a current [Par. 20; “…The occurrence of the arc-fault is sensed by arc fault detector 16, which preferably measures the rate of change of electrical current I in the power conductor 14 as a function of time t, or dI/dt….”]; and 
determining a magnitude of a rate of change of the current based on the plurality of parameter measurements. [Par. 20; “…The occurrence of the arc-fault is sensed by arc fault detector 16, which preferably measures the rate of change of electrical current I in the power conductor 14 as a function of time t, or dI/dt….]
Shipley discloses the benefits of detecting the current in that it aids in effectively detecting generated arcs promptly.  [Par. 2] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the method as taught by Shipley to further include wherein the plurality of parameters includes a current and determining a magnitude of a rate of change of the current based on the plurality of parameter measurements to aid in effectively detecting generated arcs promptly.  [Par. 2]
As Per Claim 3, Sim discloses wherein the controller [Fig. 1, #30] is configured to modify operation of the thermal increase system by performing an action selected from the group consisting of:
controlling the RF signal source to decrease a power level of the RF signal supplied by the RF signal source, and controlling the RF signal source to stop supplying the RF signal. [Claim 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected the citation clearly indicates that the controller is able to adjust the RF amplifier (RF signal) based on predetermine values of wanted power, and thus being able to decrease a power level of the RF signal if exceeding a certain threshold. ]
As Per Claim 4, Sims discloses wherein the controller [Fig. 1, #30] is configured to sample the parameter of the impedance matching network [Fig. 1, #20] at a predetermined sampling rate to generate the plurality of parameter measurements [Par. 16; “…The phase angle and magnitude of the complex impedance is detected and the values of both the tune capacitor 22 and load capacitor 26 in the matching network 20 are adjusted towards zero impedance phase angle by means of the proportional-integral-derivative controller 30. The algorithm adjusts the capacitors 22 and 26 in the matching network 20 at a maximum rate of 20% of their full value per second…” the examiner is interpreting the adjustment of the capacitance at a rate of 20% as being said sampling rate ], the thermal increase system further comprising:
 a memory configured to receive the parameter measurements from the controller and to store the parameter measurements. [Par. 16, “…The phase angle and magnitude of the complex impedance is detected and the values of both the tune capacitor 22 and load capacitor 26 in the matching network 20 are adjusted towards zero impedance phase angle by means of the proportional-integral-derivative controller 30….”; it is clear that in order to perform controlling through the duration of the operation, that a memory must be present in order to store said values and compare the values to real-time values obtained in order to execute the controlling operation, as is readily known with PID controllers.]
As Per Claim 5, Sim discloses wherein the stored parameter measurements comprise a first stored parameter measurement corresponding to a first time and a second stored parameter measurement corresponding to a second time [Par. 16; “…The phase angle and magnitude of the complex impedance is detected and the values of both the tune capacitor 22 and load capacitor 26 in the matching network 20 are adjusted towards zero impedance phase angle by means of the  the reference explicitly details the use of a PID controller, in which in order to have said feedback loop, measurements must be taken at a first time, second time, nth time etc..], wherein the controller [Fig. 1, #30] is configured to determine the rate of change of the parameter. [Par. 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected power…”; by the controller detecting the reflected power/phase/magnitude over time, said “rate of change” is intrinsic in the capabilities of the controller.],
As Per Claim 7, Sims discloses wherein the controller [Fig. 1, #10] is configured to cause the thermal increase system to generate a user-perceptible indication that arcing has occurred through a user interface of the thermal increase system. [Par. 31; “…the controller 30 is more generally to monitor the safety of the system using signals from several additional sensors for the following parameters:…arc detector….The controller responds in a safe manner when an adverse condition occurs and reports the problem on a touch screen display (user interface)…”]
As Per Claim 9, Sim discloses wherein the impedance matching network [Fig. 1, #20] is a single-ended variable impedance matching network [Par. 25, “….The matching network of FIG. 1 is one of many designs equally applicable to use with the present invention…”] that comprises:
 an input [refer to annotated Fig. 1, #A below]; 
an output [refer to annotated Fig. 1, #B below]; 
a set of passive components [Fig. 1, #22 & #226] coupled in series between the input and the output [Fig. 1, #A & #B below]; and
 a variable impedance circuit coupled [refer to annotated Fig. 1, #C below] between the input [Fig. 1, #A below] and a ground reference node [refer to annotated Fig. 1, #C below].

    PNG
    media_image2.png
    643
    380
    media_image2.png
    Greyscale


Claim(s) 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Sheldon (US 2868940) 
As Per Claim 10, Sims discloses a thermal increase system [abstract], comprising: 
a radio frequency (RF) signal source [Fig. 1, #10] configured to supply an RF signal [Claim 20; “…a radio frequency amplifier configured to supply power to a radio frequency heating chamber…”]; 
an electrode [Fig. 1, #14] coupled to the RF signal source [Fig. 1, #10]; 
a transmission path [refer to annotated Fig. 1, #A below] electrically coupled between the RF signal source [Fig. 1, #10] and the electrode [Fig. 1, #14] ;

 a controller [Fig. 1, #30]; 
Sim does not explicitly disclose a controller configured to determine the rate of change of a parameter of the RF signal, the parameter including at least one of a voltage, a current, or a reflected-to-forward RF signal power ratio power of the RF signal by: 
determining a first difference between first and second parameter measurements respectively measured at first and second times,
 determining a second difference between the first and second times, and
 dividing the first difference by the second difference to determine the rate of change; 
detect electrical arcing occurring along the transmission path based on at least the rate of change of the at least one of the voltage, the current, or the reflected-to-forward RF signal power ratio power of the RF signal; and 
modify an operation of the system in response to detecting the electrical arcing.
Sheldon, much like Sim, pertains to an invention for minimizing or preventing the formation of arcs between heating electrodes of high-frequency heating systems. [Col. 1, Lines 15-20] 
Sheldon discloses a controller configured to determine the rate of change of a parameter of the RF signal [Claim 7; “…a detector responsive to the rate of change of voltage between said heating electrodes for generating a control signal whenever said rate of change of electrode voltage due to the incipient formation of, or the presence of, an arc exceeds a predetermined value…”] the parameter including at least one of a voltage [Claim 7; “…a detector responsive to the rate of change of voltage between said heating electrodes for generating a control signal whenever said rate of change of or a reflected-to-forward RF signal power ratio power of the RF signal by:
determining a first difference between first and second parameter measurements respectively measured at first and second times, determining a second difference between the first and second times, and dividing the first difference by the second difference to determine the rate of change. [Claim 5; “…a control signal whenever the rate of change of electrode voltage across the heating electrodes exceeds a predetermined value…”’; the claim limitations are regarding as to how a “rate of change” is calculated. The prior art explicitly discloses that a rate of change of the RF parameter (in this instance voltage) initiates a control signal when said rate of change exceeds a predetermined threshold. That is, the teaching of detecting a rate of change inherently discloses that two different measures of the parameter is taken at two different times, and then dividing the difference to obtain said rate of change, as that is the only way rate of change is calculated.]
 detect electrical arcing occurring along the transmission path based on at least the rate of change of the at least one of the voltage [Claim 7; “…a detector responsive to the rate of change of voltage between said heating electrodes for generating a control signal whenever said rate of change of electrode voltage due to the incipient formation of, or the presence of, an arc exceeds a predetermined value…”], the current, or the reflected-to-forward RF signal power ratio power of the RF signal; and 
modify an operation of the system in response to detecting the electrical arcing [Claim 7; “…means responsive to said control signal for closing a discharge circuit including a part of said control circuit for production therein of a flow of current to render said tube non-conductive immediately to interrupt the flow of power to said heating electrodes….”]
Sheldon discloses the benefits of the controller in that it aids in preventing damage to dielectric materials due to excessive arcing. [Col. 1, Lines 44-48]

As Per Claim 11, Sims discloses all limitations of the invention except wherein the parameter comprises at least one of the group consisting of:
 a voltage measured along the transmission path, a current measured along the transmission path, and a reflected-to-forward RF signal power ratio along the transmission path. 
Sheldon, much like Sim, pertains to an invention for minimizing or preventing the formation of arcs between heating electrodes of high-frequency heating systems. [Col. 1, Lines 15-20] 
Sheldon discloses wherein the parameter comprises at least one of the group consisting of:
 a voltage measured along the transmission path  [Claim 7; “…a detector responsive to the rate of change of voltage between said heating electrodes for generating a control signal whenever said rate of change of electrode voltage due to the incipient formation of, or the presence of, an arc exceeds a predetermined value…”], a current measured along the transmission path, and a reflected-to-forward RF signal power ratio along the transmission path. 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the controller as taught by Sims in view of the controller as taught by Sheldon to further include wherein the parameter comprises at least one of the group consisting of: a voltage measured along the transmission path, a current measured along the transmission path, and a reflected-to-forward RF signal power ratio along the transmission path to prevent damage to dielectric materials due to excessive arcing. [Col. 1, Lines 44-48]
As Per Claim 12, Sims discloses all limitations of the invention except wherein the controller is configured to detect electrical arcing occurring along the transmission path by determining that the rate of change of the parameter exceeds a predefined threshold. 
Sheldon, much like Sim, pertains to an invention for minimizing or preventing the formation of arcs between heating electrodes of high-frequency heating systems. [Col. 1, Lines 15-20] 
Sheldon discloses wherein the controller is configured to detect electrical arcing occurring along the transmission path by determining that the rate of change of the parameter exceeds a predefined threshold. [Claim 7; “…a detector responsive to the rate of change of voltage between said heating electrodes for generating a control signal whenever said rate of change of electrode voltage due to the incipient formation of, or the presence of, an arc exceeds a predetermined value…”]
Sheldon discloses the benefits of the controller in that it aids in preventing damage to dielectric materials due to excessive arcing. [Col. 1, Lines 44-48]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the controller as taught by Sims in view of the controller as taught by Sheldon to further include herein the controller is configured to detect electrical arcing occurring along the transmission path by determining 
As Per Claim 15, Sims discloses wherein the controller is configured to modify operation of the system by reducing a power level of the RF signal supplied by the RF signal source. [Claim 20; “…a controller configured to monitor forward and reflected power, phase and magnitude of the power supply to the heating chamber and to adjust the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected power, and/or phase and amplitude, and to prevent changes in the power output of the radio frequency amplifier if reflected power through the matching circuit exceeds the limit of the radio frequency amplifier or 50 watts whichever is the lesser….”; the citation clearly indicates that the power supply is altered if an exceeding value over a threshold is detected (i.e. corresponding to the “…to decrease a power level of the RF signal supplied by the RF signal source…”) ]
As Per Claim 16, Sims discloses wherein the controller [Fig. 1, #30] is configured to cause the thermal increase system to generate a user-perceptible indication that arcing has occurred through a user interface of the thermal increase system. [Par. 31; “…the controller 30 is more generally to monitor the safety of the system using signals from several additional sensors for the following parameters:…arc detector….The controller responds in a safe manner when an adverse condition occurs and reports the problem on a touch screen display (user interface)…”]
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Sheldon (US 2868940) in further view of Kamarchi (US 2018/0269037) in further view of Shipley (US 2013/0293989) in further view of Heuermann (US 2007/0155347)
As Per Claim 8, Sim discloses all limitations of the invention except wherein the impedance matching network is a double-ended variable impedance matching network that comprises: 

 a first variable impedance circuit coupled between the first input and the first output; 
a second variable impedance circuit coupled between the second input and the second output; and 
a third variable impedance circuit coupled between the first input and the second input.
Heuermann, much like Sims, pertains to an impedance matching network. [abstract] 
Heuremann discloses the impedance matching network is a double-ended variable impedance matching network [Fig. 7, #700] that comprises: 
first [Fig. 1, #A below] and second inputs [Fig. 1, #B below], 
wherein the first input [Fig. 7, #A] is electrically connected to a first output [Fig. 7, #C] of a balun [Fig. 7, BALUN] and the second input [Fig. 7, #B]  is electrically connected to a second output [Fig. 7, #D] of the balun [Fig. 7, #BALUN] , and the first input is configured to receive a first balanced RF signal from the balun and the second input is configured to receive a second balanced RF signal from the balun [Par. 99; “…a balance transformer (also referred to as Balun), which is implemented to obtain that the signals applied to the output port 712 of the matching network 700 are balanced with regard to the reference potential GND. Thus, mode conversion is obtained through the balance transformer, by converting an unbalanced signal applied to the input of the balance transformer into a balance signal applied to the output of the balance transformer…”], and the first balanced RF signal is phase offset from the second balanced RF signal balun [Par. 99; “…a balance transformer (also referred to as Balun), which is implemented to obtain that the signals applied to the output port 712 of the matching network 700 are as clearly shown in the diagram, the inputs received from the Balun are at two different location. That is, by mere nature, since there is an offset in the time in which the balanced signals will reach their respective inputs, there is inherently a phase difference between the two signals, as phase is dependent on time (https://en.wikipedia.org/wiki/Phase_(waves))];
 third and fourth outputs [Fig. 7, #C & #D]; 
a first variable impedance circuit [Fig. 7, #720]  coupled between the first input and the first output [Fig. 7, #A & #C]; 
a second variable impedance circuit [Fig. 7, #730] coupled between the second input [Fig.  7, #A] and the second output [Fig. 7, #D]; and
a third variable impedance circuit [Fig. 7, #730] coupled between the first input [Fig. 7, #A] and the second input [Fig. 7,#D]. 

    PNG
    media_image3.png
    499
    737
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one with ordinary skill in the art to modify the impedance matching network as taught by Sim in view of the double-ended variable impedance matching network as taught by Heuermann to further include the impedance matching network is a double-ended variable impedance matching network that comprises, first and second inputs, wherein the first input is electrically connected to a first output of a balun and the second input is electrically connected to a second output of the balun, and the first input is configured to receive a first balanced RF signal from the balun and the second input is configured to receive a second balanced RF signal from the balun, and the first balanced RF signal is phase offset from the second balanced RF signal; first and second outputs, a first variable impedance circuit coupled between the first input and the first output, a second variable impedance circuit coupled between the second input and the second output, a third variable impedance circuit coupled between the first input and the second input to provide for dynamic matching to changing operating conditions [Par. 34]
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Sheldon (US 2868940) in further view of Kamarchi (US 2018/0269037) in further view of Shipley (US 2013/0293989) in view of Chen (US 2016/0095196)
As Per Claim 6, Sims discloses all limitations of the invention except wherein the parameter is a reflected-to-forward RF signal power ratio, and wherein the predefined threshold value is between 0.1dB/second and 6dB/second.
Chen, much like Sims, pertains to a method of detecting unstable plasma in a substrate processing chamber. [abstract]
	Chen discloses the parameter is a reflected-to-forward RF signal power ratio, and a predefined threshold value. [Par. 30; “…the control device 221 controls the RF power supply 122 by comparing the although the reference does not disclose the exact threshold value, the reference does discloses determining the reflected-to-forward RF signal power ratio is within a certain threshold value, in which, the threshold value as discloses by applicant in the claims does not appear to be critical as one with ordinary skill in the art would find the optical threshold value through routine experimentation. [refer to MPEP 2144.05(II)(A)]
	Chen discloses the benefits of the parameter being a reflected-to-forward RF signal power ratio within a predefined threshold in that it prevents further damage to the substrate and chamber hardware. [Par. 30] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the thermal increase system as taught by Sims in view of the controller measuring an reflected-to-forward RF signal power ratio as taught by Chen to further include the parameter is a reflected-to-forward RF signal power ratio, and wherein the predefined threshold value is between 0.1dB/second and 6dB/second to prevent further damage to the substrate and chamber hardware. [Par. 30]
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Sheldon (US 2868940) in view of Chen (US 2016/0095196)
As Per Claim 13, Sims discloses all limitations of the invention except wherein the parameter is a reflected-to-forward RF signal power ratio, and wherein the predefined threshold value is between 0.1dB/second and 6dB/second.

	Chen discloses the parameter is a reflected-to-forward RF signal power ratio, and a predefined threshold value. [Par. 30; “…the control device 221 controls the RF power supply 122 by comparing the second value (i.e., the RF reflected power) to a threshold value, which can be an absolute power value, or a relative ratio of the first value (i.e., the split RF forward power), or a ramping rate (i.e., the amount of change of the RF power reflected power divided by the time for the change). If the second value is different than the threshold value, the control device 221 will immediately send a control signal to the RF power supply 122 to turn off its RF power….”; although the reference does not disclose the exact threshold value, the reference does discloses determining the reflected-to-forward RF signal power ratio is within a certain threshold value, in which, the threshold value as discloses by applicant in the claims does not appear to be critical as one with ordinary skill in the art would find the optical threshold value through routine experimentation. [refer to MPEP 2144.05(II)(A)]
	Chen discloses the benefits of the parameter being a reflected-to-forward RF signal power ratio within a predefined threshold in that it prevents further damage to the substrate and chamber hardware. [Par. 30] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the thermal increase system as taught by Sims in view of the controller measuring an reflected-to-forward RF signal power ratio as taught by Chen to further include the parameter is a reflected-to-forward RF signal power ratio, and wherein the predefined threshold value is between 0.1dB/second and 6dB/second to prevent further damage to the substrate and chamber hardware. [Par. 30]


Response to Arguments
Applicant's arguments filed 03/07/2022 have been considered. The previous rejection(s) under 35 U.S.C  112(a), (b) and 103 have been withdrawn in light of applicant’s remarks. 
Applicant asserts that Sims does not disclose a rate of change of a reflected-to-forward power ratio but refers to changes of reflected power. 
Although the Examiner agrees, new rejections have been applied, specifically Kamerehi discloses measuring a reflected-to-forward RF signal power [Fig. 2, #224]; and 
a controller configured to determine that the magnitude of the rate of change of the reflected-to-forward RF signal power ratio exceeds a third predefined threshold [Par. 53; “… A power detector 210 follows frequency detection device 208. Power detector 210 allows for detection and measurement of both forward power from solid-state generator 202 via cable 220 and reflected power from load 232. This connection provides a control signal as part of a control loop to adjust operating power based on the power detected via power detection module 210. The forward and reflected power are detected via ports 226 and 228, respectively, which in some exemplary embodiments include crystal detectors for converting the high-frequency energy to a usable DC voltage signal...”] 
Moroever  the reference clearly discloses that the controller controls a forward to reflected power ratio in a control loop. That is, the controller measures the forward to reflected power ratio at a first time, a second time, an nth time, as is the inherent functions of a controller, to ensure that the power does not exceed a certain limit (third threshold). That is, it is inherent that in the calculations of the change of power from a first, second and nth time, that part of said calculations is a rate of change of the power. 
Applicant further asserts Xu does not disclose a rate of change in current by providing a hypothetical scenario in which Xu does not disclose a rate of change based on the rate of change on the dielectric coefficient. 
explicitly states calculating a rate of change of voltage and current to prevent the formation of arcs (see above). 
With regards to Claim 10, the Examiner agrees essential claim limitations has been omitted from the previous rejection(s), and for those reasons, a new non-final rejection has been made to properly address all limitations of Claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761
                                                                                                                                                                                                        

/ERIN E MCGRATH/               Primary Examiner, Art Unit 3761